Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 06, 2021

The Court of Appeals hereby passes the following order:

A21D0262. HUMBERTO ANTONIO MEJIA v. ANA GLADYS PARADA.

      On February 17, 2021, the trial court entered a final judgment and decree of
divorce in this case. On March 19, 2021, Humberto Antonio Mejia filed an
application for discretionary review of the trial court’s order. Mejia’s application was
docketed as Case No. A21D0261. On March 20, 2021, Mejia filed a second
application, seeking review of the same trial court order, which was docketed as Case
No. A21D0262.
      As an initial matter, this application is duplicative of Mejia’s prior application
in Case No. A21D0261.
      Moreover, to be timely, a discretionary application must be filed within 30 days
of entry of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App.
582, 583 (420 SE2d 393) (1992). This statutory deadline is jurisdictional, see Gable
v. State, 290 Ga. 81, 82 (2) (a) (720 SE2d 170) (2011), and we cannot accept an
application for appeal not made in compliance with OCGA § 5-6-35 (d). In Case No.
A21D0262, Mejia filed the application 31 days after entry of the trial court’s order,
making it untimely.
      For these reasons, Case No. A21D0262 is hereby DISMISSED. Any future
filings in this matter should be made in Case No. A21D0261.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     04/06/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.